DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-13 are withdrawn.
	Claims 14-20 are rejected.


Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17: The claim recites “above the to” in line 2.  It appears that there is something missing in the claim.  

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 14 recites the limitation “a housing” in line 10.  It is not clear if this is a second housing or if it is the filter housing claimed in line 8.  For examination purposes “the housing” in line 10 has been considered as the same housing as the “filter housing” in line 8.
	Claim 15 recites the limitation “an end cap having a prong, the prong having an axial surface facing away from a top of the fuel filter, and the axial surface axially engages the fuel filter within the housing against a flat circumferential surface of the center stack to axially position the fuel filter” in lines 2-4.  This limitation is confusing because according to applicant’s drawings, the prongs 500 do not appeared to have “an axial surface facing away from a top of the fuel filter”, as shown in Fig. 5, since the prongs 500 are extending towards the inside pf the filter, as shown in Fig. 2A of applicant’s drawings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamey, Jr. et al. (US 2010/0140151) [hereinafter Stamey].
With respect to claim 14, Stamey discloses a fluid filter assembly 10 (fuel filter), as shown in Fig. 1, having: a standpipe 24 (filter center support) having a first portion extending along a first axial length, and a second portion extending along a second axial length, the first portion having a first inner diameter that is greater than a second inner diameter of the second portion, and having a first inner contact surface at the first inner diameter as shown in the figure below; and a filter base having an opening, the opening having an opening diameter and a second inner contact surface, as shown in the figure below; wherein the fuel filter 10 is positioned within a filter housing 12 at a first axial location and at the first inner contact surface and contacts with an outer dimension of a bypass member 76 (radial extension) of a control valve assembly 70 (center stack), as shown in Fig. 5, at the first axial location when the fuel filter 10 is positioned within a housing 12, and contacts the center stack 70 at a second axial location at the filter base, as shown in the figure below.


    PNG
    media_image1.png
    389
    628
    media_image1.png
    Greyscale
             


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-31 of copending Application No. 16/454,701 in view of Stamey, Jr. et al. (US 2010/0140151).  Application No. 16/454,701 claims all the claimed subject matter except the filter base having an opening, the opening having an opening diameter and a second inner contact surface, wherein the fuel filter is positioned within a filter housing at a first axial location and at the first inner contact surface and contacts with an outer dimension of a radial extension of a center stack at the first axial location when the fuel filter is positioned within a housing, and contacts the center stack at a second axial location at the filter base.  Stamey teaches these limitations, as stated above, and it would have been obvious to modify Application No. 16/454,701 in order to properly align the filter element within the housing.

This is a provisional nonstatutory double patenting rejection.


Allowable Subject Matter
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 15 would be allowed because the prior art of record does not show or suggest an end cap having a prong engaging the fuel filter within the housing against a flat circumferential surface of the center stack to axially position the fuel filter, the end cap having an undersurface; a filter element attached to the undersurface of the end cap; a water separator at the filter base of the fuel filter and configured to engage with the housing; and a pin attached to the water separator, in combination with any remaining limitations in the claim.  Stamey lacks this limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claims 16-18 would be allowed due to their dependency on claim 15.
	Claim 19 would be allowed because the prior art of record does not show or suggest an annular surface extending from the first portion to the second portion; a sword positioned along the annular surface; a water separator at the filter base of the fuel filter; and a pin attached to the water separator, in combination with any remaining limitations in the claim.  Stamey lacks this limitations and it would have not been obvious to modify because there is no reason or suggestion to do so and the filter would not operate as intended.
	Claim 20 would be allowed due to its dependency on claim 19.


Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to applicant’s argument that Braunheim lacks the new limitations added to claims 14-15: Stamey discloses the new limitations added to claim 14, as stated above.  Claim 15 has been indicated allowable, as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778